Citation Nr: 0622035	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  98-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 1, 2001, 
which vacated a February 1999 Board decision and remanded the 
case for additional development in accordance with revised VA 
laws.  The issue initially arose from a February 1997 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening a 
claim for entitlement to service connection for a nervous 
disorder, to include PTSD.  The Board, in pertinent part, 
reopened the service connection claim and remanded the matter 
for additional development in a September 2005 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The veteran was 
notified of the provisions of the VCAA and how it applied to 
his application to reopen the previously denied service 
connection claim by correspondence dated in December 2001 and 
July 2004.  A review of the record, however, does not 
indicate the veteran was specifically notified of the 
evidence necessary to substantiate his service connection 
claim upon de novo review.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  The veteran was provided 
appropriate notice as to this matter by correspondence dated 
in May 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran asserts that he has present 
psychiatric disorders, including PTSD, as a result of active 
service.  He claims that during active service in Okinawa in 
the Vietnam era he experienced stressors including having 
seen the body of a soldier after he committed suicide, that 
he was exposed to demonstrations and protests by the local 
population, that he had physically disciplined other soldiers 
in the course of his duties as a guard, that he had been hit 
on the head during a night patrol, and that he was assigned 
to a "combat ready outfit."  His alleged stressors are not 
the result of direct combat.  Although a February 2004 
private medical opinion and a December 2005 VA psychiatric 
examination report, in essence, related the veteran's PTSD 
and schizophrenia to traumatic or stressful events in 
service, no credible supporting evidence indicating that the 
claimed in-service stressor events occurred has been 
provided.  Where VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). In this regard, VA "is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Therefore, the Board finds additional action is required to 
verify the stressor events as described by the veteran and 
for clarification of the available medical opinions as to 
etiology.  

Accordingly, these matters are REMANDED for the following:  

1.  The veteran must be provided specific 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  The veteran is to be contacted and 
requested to provide additional details 
regarding his claimed stressors.  He 
should provide the approximate dates and 
places of the claimed stressor events, 
the units with which he was associated at 
the time the claimed stressors occurred, 
and any other details that may aid VA in 
confirming his stressor events.   

3.  Regardless of the response by the 
veteran, or if the veteran does respond 
but provides information of limited use, 
the RO is to contact the appropriate 
service department office in an attempt 
to verify the veteran's claimed stressor 
events.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.  

3.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

4.  Thereafter, the veteran's claims file 
should be returned to the December 2005 
examining VA psychiatrist for 
clarification of the opinion as to 
whether there is at least a 50 percent 
probability or greater that he has PTSD 
(under DSM-IV criteria) related to a 
verified event in service and to provide 
an appropriate rationale for statements 
apparently relating post-service 
diagnoses of schizophrenia to any 
specific events during active service.  
If the December 2005 VA psychiatrist is 
unavailable, appropriate action should be 
taken to obtain the requested etiology 
clarification opinions.

The examining psychiatrist should be 
informed as to which, if any, of the 
claimed stressor or identified events 
have been verified.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

5.  After completion of the above and any 
additional development deemed necessary, 
the remaining service connection issue on 
appeal should be reviewed de novo.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


